                 THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:19-cv-00271-MR-WCM


C.P.1,                           )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                     ORDER
                                 )
JOHN DOE, et al.,                )
                                 )
                   Defendants.   )
________________________________ )

         THIS MATTER is before the Court on the Plaintiff’s Motion to Seal

[Doc. 1]; the Plaintiff’s Emergency Motion for Equitable Tolling [Doc. 3]; and

the Plaintiff’s Application to Proceed in District Court without Prepaying Fees

or Costs [Doc. 4]. The Court will dismiss this action sua sponte for lack of

subject matter jurisdiction.

I.       BACKGROUND

         The Plaintiff, who identifies himself only as “C.P.,” brings this action

against a number of Defendants -- who are identified only as “John Doe,”



1 The actual identity of the Plaintiff is unknown. The mailing envelope in which the
Complaint was mailed lists the sender as “Confidential Plaintiff.” [See Doc. 2-3 at 1]. A
cover letter mailed with the Complaint indicates a return address belonging to “Taqi El
Agabey Management” at a street address in Sheridan, Wyoming. The cover letter is
signed by a person identifying himself only as “Brother El.” [Doc. 2-1 at 1]. It is unclear
whether this is a reference to the Plaintiff.
“R.B.,” “MHI,” “Officer Doe” and “Paramedic Doe” -- for damages arising from

his allegedly “unlawful medical detainment” and wrongful involuntary

commitment. [Doc. 2 at 3, 9]. The Plaintiff alleges that he was transported

by Paramedic Doe to the emergency room of Defendant MHI without the

Plaintiff’s consent after Officer Doe of the Asheville Police Department and

unnamed private guards “observed Plaintiff sunbathing in the nude on

private property.” [Id. at 11 ¶ 7]. Once at the emergency room, the Plaintiff

was evaluated by Defendant R.B., a licensed clinical social worker. [Id. at

12 ¶ 9]. The Plaintiff alleges that Defendant R.B., among other things,

“lacked the cultural competency to evaluate or treat Plaintiff in consideration

with Plaintiff’s worldview” and “made no meaningful effort to research, learn,

or understand Plaintiff’s history, culture, religion, or worldview” prior to filing

an involuntary commitment petition. [Id. at 12 ¶ 12]. As a result, the Plaintiff

contends, Defendant R.B.’s “personal and religious worldview caused her to

perceive Plaintiff’s comments as nonsensical and/or delusional,” and he

alleges that Defendant R.B. “falsified an affidavit stating that Plaintiff met the

[involuntary commitment] criteria of N.C. Gen. Stat. § 122C-3(11) by

exhibiting symptoms of a mental illness and predictable dangerousness.”

[Id. at 13 ¶¶ 15, 16].


                                        2
      The Plaintiff alleges that, based on Defendant R.B.’s affidavit, the

Plaintiff was deprived of his liberties and unlawfully detained. [Id. at 13-14

¶¶ 17-21]. He further alleges that while he was being unlawfully detained at

MHI, Defendant John Doe “violently punched Plaintiff in the eye.” [Id. at 14

¶ 21]. The Plaintiff does not specify whether John Doe was an employee of

MHI or another patient of the facility.

      The Plaintiff alleges that by seeking an involuntary commitment order,

Defendant R.B.

            was acting to ameliorate her own interests and that
            of the state . . . . In essence, RB’s actions were the
            State’s actions. By virtue of the powers and
            privileges granted to RB under the state’s mental
            health statutes, RB was acting to further the interests
            of the state by carrying out the state’s [involuntary
            commitment] policy.

[Id. at 15 ¶ 24]. He further alleges that Defendant R.B. “was acting in close

relationship with” Officer Doe, Paramedic Doe, and an unnamed county

deputy sheriff to obtain the involuntary commitment order. [Id. at 16 ¶ 25].

      Based on these factual allegations, the Plaintiff asserts a number of

causes of action. The Plaintiff asserts both federal question and diversity as

bases for the Court’s jurisdiction. With respect to his claim of diversity

jurisdiction, the Plaintiff asserts that the amount in controversy exceeds

$75,000. He further alleges that he is a citizen of the State of “Mohamed,”
                                          3
and that the named Defendants are citizens of North Carolina. [See id. at 3

¶ B.1.a.; 10-11 ¶¶ 2-6].2 The Plaintiff asserts a number of state law claims

against the Defendants, including claims for medical negligence/malpractice,

negligence per se, negligent misrepresentation, “lack of informed consent,”

false imprisonment, assault and battery, and “vicarious liability.” [Id. at 16-

24].

       The only federal cause of action asserted is under 42 U.S.C. § 1983.

In that claim, the Plaintiff alleges that the “Defendants acted under a [sic]

color of state law, custom, or policy in subjecting Plaintiff to a deprivation of

his rights, privileges, and immunities secured by the Organic Constitution for

the United States of America, stare decisis and federal laws. Defendants

deprived Plaintiff of his liberty and property without due process of law.” [Id.

at 23 ¶ 58].

II.    STANDARD OF REVIEW

       Federal district courts are courts of limited jurisdiction. United States

ex rel. Vuyyuru v. Jadhav, 555 F.3d 337, 347 (4th Cir. 2009). “Thus, when

a district court lacks subject matter jurisdiction over an action, the action must



2 The Plaintiff also alleges that he is a Moorish-American Moslem and that his “domicile
is located in the northwestern region of Northwest Amexem, % ________ Washington
____.” [Doc. 2 at 10 ¶ 1] (redactions in original).
                                             4
be dismissed.” Id. The lack of subject matter jurisdiction is an issue that

may be raised at any time. See Ellenburg v. Spartan Motors Chassis, Inc.,

519 F.3d 192, 196 (4th Cir. 2008); Fed. R. Civ. P. 12(h)(3) (“If the court

determines at any time that it lacks subject-matter jurisdiction, the court must

dismiss the action.”).

       The burden is on the Plaintiff to plead facts sufficient to establish the

existence of subject matter jurisdiction. See Lovern v. Edwards, 190 F.3d

648, 654 (4th Cir. 1999). In reviewing the Plaintiff’s allegations, the Court

must accept as true any “allegations for which there is sufficient factual

matter to render them plausible on their face.”          Hutton v. Nat'l Bd. of

Examiners in Optometry, Inc., 892 F.3d 613, 620 (4th Cir. 2018) (citation and

internal quotation marks omitted).

III.   DISCUSSION

       A.    Subject Matter Jurisdiction

             1.    Federal Question Jurisdiction

       Title 28 of the United States Code, Section 1331 provides that “[t]he

district courts shall have original jurisdiction of all civil actions arising under

the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

       Here, the Plaintiff asserts a claim under 42 U.S.C. § 1983, alleging that

the “Defendants acted under a [sic] color of state law, custom, or policy in
                                        5
subjecting Plaintiff to a deprivation of his rights, privileges, and immunities

secured by the Organic Constitution for the United States of America, stare

decisis and federal laws. Defendants deprived Plaintiff of his liberty and

property without due process of law.” [Id. at 23 ¶ 58]. As the Fourth Circuit

has explained:

            To implicate 42 U.S.C. § 1983, conduct must be fairly
            attributable to the State. The person charged must
            either be a state actor or have a sufficiently close
            relationship with state actors such that a court would
            conclude that the non-state actor is engaged in the
            state’s actions. Thus, the Supreme Court has held
            that private activity will generally not be deemed
            “state action” unless the state has so dominated such
            activity as to convert it into state action: [m]ere
            approval of or acquiescence in the initiatives of a
            private party is insufficient.

DeBauche v. Trani, 191 F.3d 499, 506-07 (4th Cir. 1999) internal quotation

marks and citations omitted).

      The only defendants identified in the Complaint who appear to have

been acting “under color of state law” are “Officer Doe” and “Paramedic Doe.”

The Plaintiff, however, does not make any plausible factual allegations that

would support a § 1983 claim against these Defendants for their actions.

The only allegation directly pertaining to Paramedic Doe and Officer Doe is

that Paramedic Doe transported the Plaintiff to the emergency room without

the Plaintiff’s consent after Officer Doe, along with unidentified “private
                                      6
guards,” “observed Plaintiff sunbathing in the nude on private property.”

[Doc. 2 at 11 ¶ 7].     These allegations do not support a claim for the

deprivation of the Plaintiff’s civil rights by these Defendants.

      With respect to Defendants MHI and John Doe, it appears on the face

of the Complaint that they are, respectively, a private hospital and either an

employee or patient of that private hospital. The Plaintiff has made no

allegation that these Defendants have a sufficiently close relationship with

state actors such that the Court could conclude that they were engaged in

governmental action. As such, the Plaintiff has no basis to assert a § 1983

claim in this case against Defendants MHI and John Doe.

      With respect to Defendant R.B., the Plaintiff alleges that R.B. “was

acting to ameliorate her own interests and that of the state” and “was acting

to further the interests of the state by carrying out the state’s [involuntary

commitment] policy.” [Id. at 15 ¶ 24]. He further alleges that Defendant R.B.

“was acting in close relationship with” Officer Doe, Paramedic Doe, and an

unnamed county deputy sheriff to obtain the involuntary commitment order.

[Id. at 16 ¶ 25]. Beyond these conclusory allegations, however, the Plaintiff

offers no plausible facts to support his claim. Accordingly, the Plaintiff has

no basis to assert a § 1983 claim in this case against Defendant R.B. either.


                                        7
      Without a cognizable federal claim, this Court lacks federal question

jurisdiction over the Plaintiff’s Complaint and thereby also lacks

supplemental jurisdiction over the Plaintiff’s asserted state law claims. See

28 U.S.C. § 1367(a).

            2.     Diversity Jurisdiction

      Pursuant to 28 U.S.C. § 1332, this Court may exercise original

jurisdiction over a civil action “where the amount in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs, and is between . . .

citizens of different States….” 28 U.S.C. § 1332(a)(1). Here, the Plaintiff

offers no plausible factual allegations to support his assertion that the

amount in controversy has been satisfied. Further, for the purposes of

establishing diversity jurisdiction, the Plaintiff claims to be a citizen of the

“State of Mohamed,” which is a frivolous allegation. [See Doc. 2 at 3 ¶ B.1.a].

Accordingly, the Court finds that the Complaint fails to state a basis for the

exercise of diversity jurisdiction in this case.

            3.     Rooker-Feldman Doctrine

      Finally, the Court notes that the primary focus of the Plaintiff’s

Complaint appears to be to challenge the deprivation of the Plaintiff’s due

process rights in an involuntary commitment proceeding in a North Carolina


                                        8
state court. Under the Rooker-Feldman doctrine, however, this Court does

not have jurisdiction to consider these claims.

      The United States Supreme Court has exclusive jurisdiction over

appeals from state-court judgments. See 28 U.S.C. § 1257(a); District of

Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983); Rooker v.

Fidelity Trust Co., 263 U.S. 413, 416 (1923). As a corollary to this rule, the

Rooker-Feldman doctrine prohibits “a party losing in state court . . . from

seeking what in substance would be an appellate review of the state

judgment in a United States district court, based on the losing party’s claim

that the state judgment itself violates the loser’s federal rights.” Johnson v.

De Grandy, 512 U.S. 997, 1005-06 (1994). “The Rooker-Feldman doctrine

bars lower federal courts from considering not only issues raised and

decided in state courts, but also issues that are ‘inextricably intertwined’ with

the issues that are before the state court.” Washington v. Wilmore, 407 F.3d

274, 279 (4th Cir. 2005) (quoting Feldman, 460 U.S. at 486). As the Fourth

Circuit has explained, “if the state-court loser seeks redress in the federal

district court for the injury caused by the state-court decision, his federal

claim is, by definition, ‘inextricably intertwined’ with the state-court decision,

and is therefore outside the jurisdiction of the federal district court.” Davani

v. Va. Dep’t of Transp., 434 F.3d 712, 719 (4th Cir. 2006).
                                        9
      The Supreme Court has cautioned that Rooker-Feldman is a “narrow

doctrine” which “is confined to cases of the kind from the doctrine acquired

its name: cases brought by state-court losers complaining of injuries caused

by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those

judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,

284 (2005).     Accordingly, pursuant to Exxon, the Court must examine

“whether the state-court loser who files suit in federal district court seeks

redress for an injury caused by the state-court decision itself. If he is not

challenging the state-court decision, the Rooker-Feldman doctrine does not

apply.” Davani, 434 F.3d at 718 (footnote omitted); Moore v. Idealease of

Wilmington, 465 F.Supp.2d 484, 490 (E.D.N.C. 2006).

      Throughout his Complaint, the Plaintiff appears to be challenging the

validity of the involuntary commitment order issued by the state court. To

the extent that the Plaintiff does not allege any injury independent of this

state-court action, the Court concludes that such claims must be dismissed

pursuant to the Rooker-Feldman doctrine for lack of subject matter

jurisdiction. If the Plaintiff wishes to challenge the validity of the state court’s

commitment order, he must do so in the North Carolina state courts.


                                        10
      For all these reasons, the Court concludes that it lacks subject matter

jurisdiction over the claims asserted in the Plaintiff’s Complaint.

      B.     Use of Pseudonyms in the Complaint

      As filed, the Plaintiff’s Complaint does not actually identify the Plaintiff

by name. He refers to himself only as “C.P.” or “Confidential Plaintiff.” It

does not appear that he has provided any residential address and instead

has provided only addresses where he can receive mail.3 Any apparent

reference to his actual address of residence has been redacted from the

Complaint. He also has not provided any actual names for the Defendants,

instead referring to them as “Does” or by abbreviations.

      The Federal Rules of Civil Procedure require that a civil complaint

disclose the identities of all the parties involved. See Fed. R. Civ. P. 10(a).

The Fourth Circuit has recognized that “in exceptional circumstances,

compelling concerns relating to personal privacy or confidentiality may

warrant some degree of anonymity in judicial proceedings, including use of

a pseudonym.” Doe v. Public Citizen, 749 F.3d 246, 273 (4th Cir. 2014).

Because the use of pseudonyms in litigation undermines the public’s right of



3 The Plaintiff contacted the Clerk’s Office by telephone on September 25, 2019, and
requested that the address of record be updated to reflect the address of “Trust Mail” at
a street address in Alpharetta, Georgia.
                                            11
access to judicial proceedings, however, allowing a litigant to proceed by

pseudonym is a “rare dispensation.” James v. Jacobson, 6 F.3d 233, 238

(4th Cir. 1993). Thus, “when a party seeks to litigate under a pseudonym, a

district court has an independent obligation to ensure that extraordinary

circumstances support such a request by balancing the party’s stated

interest in anonymity against the public’s interest in openness and any

prejudice that anonymity would pose to the opposing party.” Public Citizen,

749 F.3d at 274.

      The Plaintiff has shown no “extraordinary circumstances” here. The

Plaintiff contends that the use of a pseudonym is necessary in order to

“protect [his] privacy, prevent embarrassment, and safeguard him from any

potential loss of employment….” [Doc. 1 at 3]. But these stated privacy

concerns are present in nearly every type of civil litigation. On the other

hand, the Court recognizes that there is a strong public interest in

maintaining open court proceedings.        Further, allowing this litigation to

proceed anonymously would pose great prejudice to the Defendants.

Balancing these competing interests, the Court concludes that the Plaintiff’s

stated interest in privacy and confidentiality are substantially outweighed by

the public’s interest in open judicial proceedings and the prejudice that would

result to the Defendants. Therefore, the Plaintiff will not be permitted to
                                      12
proceed in this matter anonymously. Rather, the Plaintiff will be required to

use his full name, and the full names of any identified Defendants, in any

future pleadings.

      C.    Motion to Seal

      Citing the “medical history, related facts, and history” recited in the

Complaint, the Plaintiff moves to file the Complaint and all further filings in

this matter under seal.

      The press and the public have, under both the First Amendment and

the common law, a qualified right of access to judicial documents and

records filed in civil and criminal proceedings. Public Citizen, 749 F.3d at

265. “The common-law presumptive right of access extends to all judicial

documents and records, and the presumption can be rebutted only by

showing that ‘countervailing interests heavily outweigh the public interests in

access.’” Id. at 265-66 (quoting in part Rushford v. New Yorker Magazine,

Inc., 846 F.2d 249, 253 (4th Cir. 1988)). The First Amendment right of

access “may be restricted only if closure is ‘necessitated by a compelling

government interest’ and the denial of access is ‘narrowly tailored to serve

that interest.’” Id. at 266 (quoting in part In re Wash. Post Co., 807 F.2d 383,

390 (4th Cir. 1986)).


                                      13
       When presented with a motion to seal, the law of this Circuit requires

this Court to: “(1) provide public notice of the request to seal and allow

interested parties a reasonable opportunity to object, (2) consider less

drastic alternatives to sealing the documents, and (3) provide specific

reasons and factual findings supporting its decision to seal the documents

and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218 F.3d 288,

302 (4th Cir. 2000).

       Here, the Plaintiff has attempted to allege claims for medical

negligence and for violation of his civil rights while he was being held

pursuant to an involuntary commitment order. The Plaintiff’s claims rest on

allegations that he received medical treatment from the Defendants, and

therefore such allegations must be made on the public record. 4 The Court

will not permit the Plaintiff to try this case in secret. The Plaintiff’s motion for

a wholesale sealing of this action is therefore denied.                  The Plaintiff’s

application to proceed without the prepayment of fees or costs shall remain

under seal.




4 To the extent that personal identifiers or particular sensitive health information were
disclosed, the Plaintiff could seek leave to file such information under seal. However, the
Complaint does not contain such information.
                                              14
            D.    Application to Proceed Without Prepayment of Costs
                  and Fees

      In order to proceed without prepaying fees or costs, a plaintiff must

sign an application declaring under penalty of perjury to that the information

provided is true. The Application submitted by the Plaintiff in this case is not

signed with the Plaintiff’s actual name but rather the initials “C.P.,” for

“Confidential Plaintiff.” As such, the Court denies the Plaintiff’s Application.



                                  ORDER

      IT IS, THEREFORE, ORDERED that:

      (1)   The Plaintiff’s Application to Proceed in District Court without

Prepaying Fees or Costs [Doc. 4] is DENIED;

      (2)   The Plaintiff’s Motion to Seal [Doc. 1] the Complaint and all future

pleadings in this matter is DENIED. The Plaintiff’s Application [Doc. 4],

however, shall remain sealed;

      (3)   The Plaintiff’s Emergency Motion for Equitable Tolling [Doc. 3] is

DENIED AS MOOT;

      (4)   The Plaintiff will be required to use his full name, and the full

names of any identified Defendants, in any future pleadings; and



                                       15
      (5)       This action is hereby DISMISSED for lack of subject matter

jurisdiction.

      The Clerk of Court is hereby directed to close this case.
                                 Signed: September 30, 2019
      IT IS SO ORDERED.




                                        16
